980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Lane CAREY, Plaintiff-Appellant,v.W. D. BLANKENSHIP;  D. L. Smith;  P. L. Huffman;  K. A.Polinsky; S. Meeks;  V. Wolfe;  T. R. Williams;  MedicalDepartment;  L. L.  Saul; L. C. Hughes;  L. C. King;  J. W.Mustard;  R. G. Lilly;  C. Simmerman;  R. A. Young;Virginia Parole Board, Defendants-Appellees.
No. 92-6688.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992Decided:  December 11, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-205-R)
Barry Lane Carey, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
OPINION
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Barry Lane Carey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carey v. Blankenship, No. CA-92-205-R (W.D. Va.  June 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED